UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                             18-cr-662 (JGK)

MICHAEL JONES,                                      OPINION AND ORDER

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:


      The jury in this case found the defendant, Michael Jones,

guilty of intentionally and knowingly distributing and

possessing with intent to distribute a controlled substance, in

violation of Title 21, United States Code, Section 841(a)(1) –

specifically, a quantity of mixtures and substances containing a

detectable amount of heroin, fentanyl, and furanylfentanyl, in

violation of 21 U.S.C. § 841(b)(1)(C). The defendant now moves

for a judgment of acquittal notwithstanding the jury verdict

pursuant to Federal Rule of Criminal Procedure 29(c) 1 and for a

new trial pursuant to Federal Rule of Criminal Procedure 33. For

the reasons explained below, the motion for judgment of

acquittal is granted. The motion for a new trial is also

conditionally granted.



1 The defendant previously moved for a judgment of acquittal pursuant to Rule

29(a) at the close of the Government’s case and renewed the motion after the
defense rested; the Court denied the motion in each instance without
prejudice. Tr. at 976-77, 1178-80.

                                      1
                               I.

     On August 29, 2019, the Government filed a Superseding

Indictment, charging the defendant with two counts of

intentionally and knowingly distributing and possessing with

intent to distribute a controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1). Count One

charged that the activity occurred on or about December 5, 2017,

and that the controlled substance involved was “a quantity of

mixtures and substances containing a detectable amount of

heroin, fentanyl, and furanylfentanyl, in violation of Title 21,

United States Code, Section 841(b)(1)(C).” Superseding

Indictment ¶¶ 1-2. Count One also charged that the use of such

controlled substance “resulted in the serious bodily injury and

death of Diana Haikova on or about December 5, 2017 in

Manhattan, New York, in violation of Title 21, United States

Code, Section 841(b)(1)(C).” Superseding Indictment ¶ 3. Count

Two charged that on or about February 14, 2018, the defendant

distributed and possessed with intent to distribute a controlled

substance, specifically, a “quantity of mixtures and substances

containing a detectable amount of heroin, in violation of Title

21, United States Code, Section 841(b)(1)(C).” Superseding

Indictment ¶¶ 4-5.

     On Count One, the jury found the defendant guilty of

intentionally and knowingly distributing and possessing with

                                2
intent to distribute a controlled substance – specifically, a

quantity of mixtures and substances containing a detectable

amount of heroin, fentanyl, and furanylfentanyl. However, the

jury did not find that the Government had proved that the use of

the controlled substance – specifically, a quantity of mixtures

and substances containing a detectable amount of heroin,

fentanyl, and furanylfentanyl – resulted in the death of Diana

Haikova. Trial Tr. (“Tr.”) at 1401-04. The defendant pleaded

guilty to Count Two during trial. Id. at 741-60.

     The gist of the current defense motions is that the

Government failed to prove beyond a reasonable doubt that the

defendant distributed fentanyl and furanylfentanyl as well as

heroin to Diana Haikova on December 5, 2017, and that the Court

failed to provide the jury with an appropriate jury instruction.

As explained below, the jury instruction was in fact the

instruction that both the Government and the defendant

requested, but the defense is correct that the Government failed

to prove beyond a reasonable doubt that the defendant

distributed fentanyl and furanylfentanyl as well as heroin to

Diana Haikova on December 5, 2017.

                               II.

     To succeed on a motion for a judgment of acquittal pursuant

to Rule 29 of the Federal Rules of Criminal Procedure, the

defendant must show that no rational trier of fact, viewing the

                                3
evidence in the light most favorable to the Government, could

have found the defendant guilty beyond a reasonable doubt of the

essential elements of the crime charged. United States v.

Desena, 287 F.3d 170, 176 (2d Cir. 2002). A defendant making an

insufficiency claim “bears a very heavy burden.” Id. at 177; see

also United States v. Macklin, 927 F.2d 1272, 1277 (2d Cir.

1991) (collecting Second Circuit cases).

     In considering the sufficiency of the evidence, the Court

must “view the evidence presented in the light most favorable to

the government, and . . . draw all reasonable inferences in its

favor.” United States v. Autuori, 212 F.3d 105, 114 (2d Cir.

2000). The Court must analyze the pieces of evidence “not in

isolation but in conjunction,” United States v. Matthews, 20

F.3d 538, 548 (2d Cir. 1994), and must apply the sufficiency

test “to the totality of the government’s case and not to each

element, as each fact may gain color from others,” United States

v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999).

     “[T]o avoid usurping the role of the jury,” the Court must

“not substitute [its] own determinations of credibility or

relative weight of the evidence for that of the jury.” Autuori,

212 F.3d at 111 (internal citation omitted). Thus, the Court

must “defer to the jury’s determination of the weight of the

evidence and the credibility of the witnesses, and to the jury’s

choice of the competing inferences that can be drawn from the

                                4
evidence.” United States v. Morrison, 153 F.3d 34, 49 (2d Cir.

1998). The jury’s verdict “may be based entirely on

circumstantial evidence.” United States v. Martinez, 54 F.3d

1040, 1043 (2d Cir. 1995); see also United States v. Aleskerova,

300 F.3d 286, 292 (2d Cir. 2002); Macklin, 927 F.2d at 1277

(same); United States v. Sattar, 395 F. Supp. 2d 79, 82-83

(S.D.N.Y. 2005).

     However, “[a] reasonable mind must be able to conclude

guilt on each and every element of the charged offense.” United

States v. Mariani, 725 F.2d 862, 865 (2d Cir. 1984). The Court

of Appeals for the Second Circuit has emphasized that “where a

fact to be proved is also an element of the offense . . . it is

not enough that the inferences in the government’s favor are

permissible.” United States v. Martinez, 54 F.3d 1040, 1043 (2d

Cir. 1995). A court must “also be satisfied that the inferences

are sufficiently supported to permit a rational juror to find

that the element, like all elements, is established beyond a

reasonable doubt.” Id. Courts “may not credit inferences within

the realm of possibility when those inferences are

unreasonable.” United States v. Pauling, 924 F.3d 649, 657 (2d

Cir. 2019) (citing United States v. Quattrone, 441 F.3d 153, 169

(2d Cir. 2006)).




                                5
                              III.

                               A.

     Construing the evidence in the light most favorable to the

Government, the evidence at trial showed the following:

     In December, 2017, William Gable went to Long Beach, New

York for the memorial service of a friend; during that time, he

met Diana Haikova. Id. at 713-15. For several days following the

memorial service, Gable spent time with Haikova and saw her use

party drugs like cocaine. Id. at 717. In the early hours of

December 5, 2017, Gable and other individuals, including

Haikova, went to a music studio. Id. at 719-21. Gable stated

that he witnessed Haikova use cocaine at the studio and that he

also saw Xanax at the studio. Id. at 726-27. He also testified

that he obtained heroin from the defendant at the studio. Id. at

727. Gable, who had a high tolerance for heroin at the time,

testified that the heroin from the defendant was “the best that

[he] could get [his] hands on.” Id. at 722-23, 725.

     On December 5, 2017, the defendant accompanied Haikova to

her apartment in Chelsea. Govt. Ex. 100. The part-time doorman

at Haikova’s apartment testified that they arrived at around 12

to 12:30 p.m. Tr. at 155. In a recorded post-arrest statement

submitted into evidence as Government Exhibit 300, the defendant

admitted to giving Haikova heroin at her apartment on December

5, 2017. Govt. Ex. 301-D; Tr. at 891. He described and

                                6
demonstrated Haikova’s physical reaction to the heroin to the

investigators. Id. at 891-94. However, he stated that he “did

not know [the substance given to Haikova] was fentanyl.” Govt.

Ex. 301-D. The building manager testified that based on the

surveillance videos, the defendant left the apartment

approximately two hours after the defendant arrived. Tr. at 138.

       In the early evening of December 5, 2017, Carlos Borbon, a

handyman for Haikova’s apartment building, id. at 158, entered

Haikova’s apartment to change a water filter, id. at 170. He

testified that he saw the back of Haikova and thought she was

sleeping. Id. at 163, 169. Borbon did not speak to Haikova and

only stayed in Haikova’s apartment for about a minute. Id. at

162-63. He had checked out the key card for Haikova’s apartment

from the front desk on December 5, 2017 at 6:17 p.m. and

returned it on that same day at 10:09 p.m. Id. at 125; Govt. Ex.

201.

       On December 7, 2017, law enforcement officers performed a

wellness check at Haikova’s apartment. Id. at 79-81, 188.

Haikova was pronounced dead at the scene by medical

professionals at 1:50 p.m. on December 7, 2017. Id. at 528-29,

541; Govt. Ex. 503.

       In February, 2018, Gable made two recorded calls to the

defendant, which were admitted into evidence as Government



                                  7
Exhibits 401 and 402. 2 Id. at 786-88. During the first call,

Gable stated that he could not “find nobody with the actual like

good shit, Bro,” id. at 794 and that the defendant was the only

one he trusted “when it [came] to getting that good dope,” or

high-quality heroin, which Gable referred to as “doop doop

doop,” id. at 795. On the call, Gable and the defendant arranged

for the defendant to bring Gable heroin in February, 2018. Id.

at 798.

      The parties stipulated that on or about February 14, 2018,

the defendant knowingly and intentionally distributed a

controlled substance, namely heroin, to Gable. Id. at 972-73.

Through a controlled buy, Gable purchased twelve bags, each

containing a powdery substance. Id. at 811-12, 954-55. The

substances were tested by the New York Police Department Police

Laboratory, which determined that the substances contained

approximately 0.485 grams of heroin with a purity level of 84%.

Id. at 955; Govt. Ex. 604. Detective Al Hernandez, the

Government’s expert in the sale and methods of drug trafficking

in the New York metropolitan area, testified that the heroin

that he typically encounters in his investigations has a purity

level ranging from about 20% to 70%. Id. at 947, 967-68. He




2 Government Exhibits 401 and 402 were recorded calls made on February 8, 2018
and February 13, 2018, respectively. Tr. at 831, 874.

                                      8
stated that heroin with an 84% purity level is extremely potent.

Id. at 968.

      While the evidence is clear that the defendant distributed

heroin to Haikova on December 5, 2017, there is no direct

evidence that he also distributed fentanyl and furanylfentanyl

to the victim on that date or that the heroin distributed by the

defendant was mixed with fentanyl and furanylfentanyl. Rather,

the Government attempts to rely on inferences from the

toxicology findings and some testimony of its expert medical

toxicologist, Dr. Stacey Hail, which is contrary to the findings

of the Office of the Chief Medical Examiner of the City of New

York and the defense experts.

      A toxicology report prepared in connection with Haikova’s

autopsy listed the following substances and amounts in her

femoral blood: 3

            Ethanol                                   0.26 g%
            Fentanyl                                  0.25 ng/mL
            Furanylfentanyl                           0.79 ng/mL
            4-ANPP                                    13 ng/mL
            Methylenedioxymethamphetamine             0.12 mg/L
            Methylenedioxyamphetamine                 detected
            Cocaine                                   <50 ng/mL
            Ethylbenzoylecgonine                      <50 ng/mL
            Benzoylecgonine                           299 ng/mL
            Morphine                                  56 ng/mL
            6-monoacetylmorphine                      detected
            Alprazolam                                7.3 ng/mL


3 Fonseca testified that “femoral blood is collected from the femoral vein

located in the lower portion of the body, usually the leg.” Tr. at 473.
Dr. Georgievskaya testified that medical examiners “prefer to test femoral
blood because it’s a gold standard for postmortem toxicology.” Id. at 519.

                                      9
Govt. Ex. 502. Throughout the trial, various experts opined on

the presence of the different substances and their amounts in

the toxicology report. These experts included (1) Dr. Zhanna

Georgievskaya, the medical examiner with the Office of the Chief

Medical Examiner of the City of New York, who performed the

autopsy on Haikova, Tr. at 508-09, and also testified as the

Government’s expert in forensic pathology, (2) Dr. Stacey Hail,

the Government’s expert in medical toxicology, (3) Dr. Cyril

Wecht, the defendant’s expert in forensic pathology, and

(4) Dr. Robert Middleberg, the defendant’s expert in forensic

toxicology. Reinaldo Fonseca, assistant director of forensics

toxicology at the Office of the Chief Medical Examiner of the

City of New York, prepared the toxicology report, id. at 466,

476, and also testified about the results. 4

      The substances in the toxicology report that relate to the

distribution of heroin, fentanyl, and furanylfentanyl include

fentanyl, furanylfentanyl, 4-ANPP, morphine, and 6-

monoacetylmorphine (“6-MAM”). Fentanyl is a parent compound;

furanylfentanyl is an opioid analog 5 of fentanyl. Id. at 479


4 Fonseca also testified that substances that enter the body may be “parent

compounds,” and break down through the process of metabolism into
metabolites; these metabolites are the equivalent of the “parent” compound’s
“children.” Tr. at 478-79.
5 Amanda McGettigan, a criminalist at the New York City Police Department

Laboratory, testified that in the context of controlled substances, an analog
is a compound that is very similar to another compound, but is just somewhat
different in its chemical structure. Tr. at 201-02, 207. Hernandez testified
that analogs are derivatives of the original compound, and “are off by a ring
or some type of chemical in their structure.” Id. at 960. Analogs of fentanyl

                                     10
(Fonseca), 642 (Dr. Hail). Fonseca testified that 4-ANPP is a

metabolite, but is also used in the preparation of fentanyl. Id.

at 479. Dr. Hail testified that 4-ANPP is not a metabolite, and

is used to make fentanyl. Id. at 642. Dr. Middleberg testified

that 4-ANPP is a metabolite of fentanyl found in humans after

they ingest fentanyl. Id. at 1095. Dr. Wecht testified that the

literature indicated that fentanyl deaths can begin with as

little as 3 ng/mL detected in the blood, and that he had seen

other deaths caused by a range of 5-15 ng/mL; 6 comparatively, the

0.25 ng/mL of fentanyl in Haikova’s blood indicated in the

toxicology report was a relatively low level. Id. at 1029-30.

Dr. Middleberg testified that the amounts of fentanyl in

Haikova’s bloodstream were too low for “somebody to get a

therapeutic effect.” Id. at 1094. Dr. Middleberg also testified

that the amount of furanylfentanyl in Haikova’s bloodstream was

on the low side, compared to levels in other deaths due to

furanylfentanyl. Id. at 1094-95.

      The experts generally agreed that heroin resides in the

human body for a very short amount of time after ingestion

because it metabolizes very quickly; it is therefore rarely




are produced as “designer drug[s],” for reasons such as avoiding state laws,
by altering the drug’s composition or chemical structure to be different from
that of a controlled substance, and changing the purity or potency of the
drug. Id.
6 A nanogram is “a unit of mass equal to one billionth of a gram.” Webster’s

Third New Int’l Dictionary at 1501. 0.25 ng is one quarter of a nanogram.

                                     11
detected in the femoral blood in a toxicological report. Id. at

482-83 (Fonseca), 521 (Dr. Georgievskaya), 649 (Dr. Hail).

Heroin metabolizes into morphine and 6-MAM. Id. at 482

(Fonseca), 1087 (Dr. Middleberg) (stating that heroin converts

to 6-MAM, which then converts to morphine). Morphine is a

compound that can be taken on its own. Id. at 522 (Dr.

Georgievskaya). 6-MAM is a marker for heroin, because it is a

metabolite of only heroin and nothing else; therefore, the

presence of morphine and 6-MAM in the blood indicates that the

morphine was metabolized from heroin. Id. at 482 (Fonseca), 521-

22 (Dr. Georgievskaya), 650 (Dr. Hail). The half-life 7 of 6-MAM

is also very short, and is known to be about 6 to 25 minutes.

Id. at 483 (Fonseca), 649 (Dr. Hail). On the toxicology report,

6-MAM was labeled as “detected,” and did not include a quantity.

According to Fonseca, substances are labeled “detected” when gas

chromatography-mass spectrometry screening tests are able to

establish that the substance is present in the blood, but the

amount of the substance present does not meet the “cutoff” for a

quantity to be listed. Id. at 480. Dr. Middleberg testified that

because laboratory methods can detect “exquisitely low

concentrations of a substance,” “many hours can go by before you

can no longer detect 6-MAM.” Id. at 1088. Dr. Hail testified



7 Fonseca testified that the half-life “is the time it requires for a drug to
come to 50 percent [its] value.” Tr. at 482-83.

                                     12
that heroin has about 1.5 – 2.5 times the potency of morphine

taken orally, and that fentanyl has 100 times the potency of

morphine taken orally. Id. at 642. She stated that

furanylfentanyl is a pretty new substance, but preliminary

studies place its potency probably around the same as fentanyl.

Id.

      Hernandez testified that fentanyl and furanylfentanyl are

commonly used in the milling of heroin. 8 Id. at 959-64. Hernandez

also testified that milling heroin with fentanyl and

furanylfentanyl has become mainstreamed and that the addition of

fentanyl or a fentanyl analog significantly increases the

potency of the heroin. Id. at 961-62. At various points,

witnesses also acknowledged that fentanyl can be mixed with

other substances, like ecstasy, Xanax, and cocaine. Id. at 913

(Mannick), 1017 (Dr. Wecht), 1093 (Dr. Middleberg). Hernandez

also testified that fentanyl can be pressed into pill form so

that it looks like “a solid regular pill like . . . an aspirin

pill”; individuals may ingest or crush the fentanyl pill under

the belief that it is a different pill, such as Oxycodone. Id.

at 964-65.

      The remaining detected substances listed in the toxicology

report were ethanol, methylenedioxymethamphetamine,


8 Hernandez testified that “milling” means to crush, prepare, and add
additives or adulterants to a drug. Tr. at 948. These adulterants can include
propane, caffeine, fentanyl, and other types of opioids. Id.

                                     13
methylenedioxyamphetamine, cocaine, ethylbenzoylecgonine,

benzoylecgonine, and alprazolam. Ethanol may be found in the

body after consuming alcohol. Id. at 478 (Fonseca), 637

(Dr. Hail). Methylenedioxymethamphetamine, or MDMA, is known as

ecstasy. Id. at 480 (Fonseca), 550 (Dr. Georgievskaya), 643

(Dr. Hail). Methylenedioxyamphetamine, or MDA, can be ingested

on its own, and is also a minor metabolite of ecstasy. Id. at

480 (Fonseca), 521 (Dr. Georgievskaya), 643 (Dr. Hail). Cocaine

is a parent compound. Id. at 480 (Fonseca), 521 (Dr.

Georgievskaya). Ethylbenzoylecgonine is a metabolite that is

produced in the body from the interaction of cocaine and

ethanol. Id. at 481 (Fonseca), 521 (Dr. Georgievskaya), 655 (Dr.

Hail). Benzoylecgonine is a metabolite of cocaine. Id. at 481

(Fonseca), 521 (Dr. Georgievskaya), 654 (Dr. Hail). Alprazolam

is also known as Xanax. Id. at 482 (Fonseca), 522 (Dr.

Georgievskaya), 651 (Dr. Hail).

     Dr. Georgievskaya opined that the cause of Haikova’s death

was acute intoxication by the combined effects of fentanyl,

furanylfentanyl, heroin, cocaine, MDMA, Xanax, and alcohol. Id.

at 554-55. Dr. Wecht agreed completely with Dr. Georgievskaya’s

analysis and testimony regarding Haikova’s cause of death. Id.

at 1003-04. Dr. Hail alone testified that the but-for cause of

death was fentanyl, furanylfentanyl, and heroin. Id. at 659. She

testified that heroin is commonly tainted with fentanyl and

                                  14
fentanyl analogs, so it was a “reasonable conclusion” that the

heroin that Haikova ingested had one of these substances –

fentanyl and furanylfentanyl. Id. She also testified that

because 6-MAM has a relatively short half-life, she rarely sees

6-MAM in the blood in heroin overdoses, since it “may take a

little bit longer to die from heroin because it’s not as

potent.” Id. She continued, “[p]robably I am seeing 6-MAM here

because fentanyl and furanylfentanyl are present too, which

cause death to happen much faster.” Id. She also stated that

fentanyl and furanylfentanyl would not “stick around” and cause

death a couple days later, but, rather, would cause death within

minutes of their administration. Id. at 659-60. She analogized

the use of fentanyl to getting struck by lightning, because “you

don’t get struck by lightning and then drop dead two days

later.” Id. at 659. Rather, if someone takes fentanyl and

continues to carry on their day, then they’re not dying from

fentanyl. Id. She therefore stated that “the reasonable

conclusion” was that the fentanyl, furanylfentanyl, and heroin

“were present together.” Id. at 660. Dr. Hail acknowledged that

an individual can die from heroin alone, but thought that

fentanyl caused the death rapidly in this case, in part because

there were no metabolites of fentanyl, such as norfentanyl,

present in the toxicology report. Id.



                               15
     Other experts gave differing opinions on the estimated time

of death. Dr. Georgievskaya noted that the time of death would

be difficult to estimate, but that a range of the time of death

was 24 hours (give or take 12 hours) before Haikova was found.

Id. at 543-46. Dr. Wecht opined that the time of death was 24 to

36 hours prior to the time that she was found. Id. at 1019-25.

Because Dr. Georgievskaya and Dr. Wecht’s estimated time of

death ranged from 12 to 36 hours before Haikova was found and

Haikova was found dead on December 7, 2017 at 1:50 p.m., the

time of death estimated by Dr. Georgievskaya and Dr. Wecht was

sometime between early December 6 or early December 7; this was

inconsistent with Dr. Hail’s testimony that Haikova died quickly

on the afternoon of December 5.

                                  B.

     The trial in this case began on October 11, 2019. On

October 23, 2019, the Court held a conference to discuss a draft

set of jury instructions. The initial draft of the jury charge

for Count One instructed the jury that the Government needed to

prove beyond a reasonable doubt only that the controlled

substance at issue was heroin, fentanyl, or furanylfentanyl. Id.

at 1107-08. However, the Court amended the charge to state that

the Government needed to prove beyond a reasonable doubt that

the controlled substance at issue was mixtures and substances

containing heroin, fentanyl, and furanylfentanyl. Id. at 1108-

                                  16
11. This change was made at the Government’s request, with the

defendant’s agreement, and after giving parties time to confer.

Id. The Court specifically noted that the Government’s requested

instruction would result in “a more favorable charge to the

defendant than the one that [the Court] had drafted.” Id. at

1107-08. Both parties agreed that the amended charge was

correct. Id. at 1108-09.

     On Thursday, October 24, 2019, the Court charged the jury.

In relevant part, the Court explained the Government’s burden

with respect to Count One’s allegations of narcotics

distribution as follows:

          The Government must prove beyond a reasonable
          doubt that the material the defendant is
          charged with possessing was, in fact, a
          controlled substance; namely, mixtures and
          substances containing heroin, fentanyl and
          furanylfentanyl. As I’ve instructed you,
          heroin, fentanyl and furanylfentanyl are all
          controlled substances. You must all be
          unanimous   that   the  defendant   possessed
          mixtures and substances containing heroin,
          fentanyl and furanylfentanyl.


Id. at 1294 (emphases added). On October 25, 2019, during

deliberations, the jury submitted a question regarding the

elements of the charge and the verdict form. Id. at 1361-62. To

answer the jury’s question, the Court conferred with the lawyers

and drafted a response, which was marked as Court Exhibit 22.

Id. at 1372. Court Exhibit 22 stated, in relevant part,


                               17
          Before the defendant can be convicted of the
          offense charged in Count One, you must all be
          unanimous that the Government has proven
          beyond a reasonable doubt each of the three
          elements of that offense as I have explained
          those elements to you, including that the
          material that the defendant is charged with
          possessing   was,   in  fact,   a  controlled
          substance, namely, mixtures and substances
          containing      heroin,     Fentanyl,     and
          Furanylfentanyl.


Id. at 1373 (emphasis added).

                                IV.

                                A.

     The defendant first argues that the Court incorrectly

instructed the jury on Count One and lowered the Government’s

burden of proof. In his motion papers, the defendant claimed

that the Court instructed the jury that the Government needed to

prove beyond a reasonable doubt only that the controlled

substance at issue was heroin, fentanyl, or furanylfentanyl,

when the jury should have been instructed that the controlled

substances at issue were heroin, fentanyl, and furanylfentanyl.

     At the argument of the current motions, defense counsel

conceded that his objection to the charge was mistaken. January

15, 2020 Tr. at 2-3. As the record clearly reflects, the Court

did in fact require the jury to find that the defendant

distributed or possessed with intent to distribute mixtures and

substances containing all three controlled substances. At the


                                18
charge conference, the Court modified its original proposed

instruction that the Government need only prove possession of

any one of the three controlled substances; the Court did so at

the Government’s request and with the defendant’s agreement. 9 On

October 24, 2019, the Court instructed the jury that the

Government had to prove beyond a reasonable doubt, that the

“material the defendant is charged with possessing was, in fact,




9 Count One of the Superseding Indictment in this case charged the defendant
with one count of distribution or possession with intent to distribute a
controlled substance. “The controlled substance involved in the offense was a
quantity of mixtures and substances containing a detectable amount of heroin,
fentanyl, and furanylfentanyl . . . .” Superseding Indictment ¶ 2. In its
original instruction, the Court proposed to charge that the jury needed to
find that the Government proved beyond a reasonable doubt that the controlled
substance at issue was heroin, fentanyl, or furanylfentanyl. This is because
“[w]here there are several ways to violate a criminal statute. . . federal
pleading requires . . . that an indictment charge [be] in the conjunctive to
inform the accused fully of the charges. A conviction under such an
indictment will be sustained if the evidence indicates that the statute was
violated in any of the ways charged.” United States v. Mejia, 545 F.3d 179,
207 (2d Cir. 2008) (citation omitted). Where “there is charged a single
offense of possession with intent to distribute a controlled substance, which
offense involved (a) . . . and (b),” “[e]ither (a) or (b) could form the
basis for conviction.” United States v. McCourty, 562 F.3d 458, 471 (2d Cir.
2009) (internal quotation marks omitted) (emphasis in original). Under the
schedules of controlled substances effective in December, 2017, heroin,
fentanyl, and furanylfentanyl are all controlled substances. See 21 U.S.C.
§ 812; 21 CFR § 1308.11 (Schedule I); 21 CFR § 1308.12 (Schedule II).

After explicitly noting that the Government’s requested instruction was more
favorable to the defendant than what the Court required in its original
instruction and providing the Government with time to confer, the Court
agreed to the Government’s request to amend the charge and inserted “and” in
place of “or.” At the argument of the current motions, the Government stated
that the Court’s original instruction, with “the ‘or’ disjunctive between the
three [controlled substances] was legally correct.” January 15, 2020 Tr. at
32. The Government explained its rationale for asking for a more demanding
charge than the law required as follows: “The government believed . . . that
the evidence established there was only one source of these three drugs and
that source was the defendant. And it argued it that way to the jury.” Id.
However, as explained below, while the evidence was clear that the defendant
distributed heroin to Haikova on December 5, no reasonable jury could have
found that the Government proved beyond a reasonable doubt that the defendant
also distributed fentanyl and furanylfentanyl on December 5.

                                     19
a controlled substance; namely, mixtures and substances

containing heroin, fentanyl and furanylfentanyl.” Id. at 1294.

In addition, when the Court responded to one of the jury’s

questions during deliberations, the Court again instructed the

jury that in order to return a verdict of guilty, the jury

needed to find unanimously that the Government had proved beyond

a reasonable doubt that “the material that the defendant is

charged with possessing was, in fact, a controlled substance,

namely, mixtures and substances containing heroin, Fentanyl, and

Furanylfentanyl.” Id. at 1373.

     Therefore, the defendant’s argument that the Court erred in

providing the jury instruction has no merit.

                                 B.

     The defendant next challenges the sufficiency of the

Government’s evidence that the defendant actually distributed

mixtures and substances containing heroin, fentanyl, and

furanylfentanyl on December 5, 2017.

     The evidence submitted to the jury at trial established

beyond a reasonable doubt that the defendant distributed heroin

on December 5, 2017. The defendant himself admitted in his post-

arrest statement that he distributed heroin to Haikova on or

about December 5, 2017. Id. at 891. He described and

demonstrated her physical reaction to the heroin to the

investigators. Id. at 891-94.

                                 20
     However, no direct testimony established that the defendant

distributed heroin laced with fentanyl and furanylfentanyl on

December 5, 2017. The defendant stated that he did not know the

substance given to Haikova was fentanyl. Govt. Ex. 301-D.

Furthermore, Gable testified that he had received heroin from

the defendant at the studio, in the early morning of December 5,

2017. Through the series of recorded calls, Gable set up another

purchase in February, 2018, to get that same “good dope,” or the

defendant’s high-quality heroin. Id. at 795. On the call, Gable

mentioned that he could not find anybody else with the “good

shit” that the defendant had. Id. at 794. In accordance with

their conversations, on February 14, 2018, the defendant

distributed to Gable twelve bags of substances. But these

substances contained only heroin that had a purity level of 84%

and that was not adulterated with any other opioid. No witness

ever testified that the drugs the defendant distributed were

ever mixed with fentanyl or furanylfentanyl on any occasion;

Gable did not testify that on either occasion of his receiving

drugs from the defendant, the drugs distributed contained

fentanyl or furanylfentanyl. And there was no evidence to show

that the defendant had any reason to adulterate the heroin he

distributed with fentanyl or furanylfentanyl. The heroin he

distributed to Gable, the only heroin distributed by the

defendant that was tested, had a high purity level of 84%. Tr.

                               21
at 968; Govt. Ex. 604. Hernandez testified that fentanyl and

furanylfentanyl, which have a much higher potency than heroin,

are added to heroin and increase its potency. Tr. at 962. The

defendant was distributing pure, unadulterated heroin with a

high potency and whose purity level was already higher than the

typical purity levels Hernandez had seen in his investigations.

     Even without direct evidence that the heroin that the

defendant gave to Haikova contained fentanyl and

furanylfentanyl, the jury could rely on circumstantial evidence

if that evidence was sufficient to prove beyond a reasonable

doubt that the heroin the defendant provided was in fact mixed

with fentanyl and furanylfentanyl. One piece of circumstantial

evidence submitted to the jury was that several experts

testified that fentanyl and furanylfentanyl are commonly milled

with heroin to make the product stronger. However, the experts

acknowledged that fentanyl can also be used to adulterate Xanax,

ecstasy, and cocaine, and the toxicology report showed that

Xanax, ecstasy, and cocaine, and their metabolites, were found

in Haikova’s blood. Moreover, Hernandez testified that fentanyl

can, on its own, be pressed like a pill to look like aspirin or

Oxycodone. While a jury could conclude that fentanyl and

furanylfentanyl are used to adulterate heroin, the expert

testimony could not establish beyond a reasonable doubt that the

heroin distributed by the defendant in this instance was milled

                               22
with fentanyl and furanylfentanyl. Furthermore, there was no

expert testimony in this case as to when the fentanyl and

furanylfentanyl were consumed by Haikova and the amounts of

fentanyl and furanylfentanyl found in Haikova’s femoral blood

were exceedingly small.

     The only additional circumstantial evidence that the jury

could rely on to conclude that the defendant’s heroin also

contained fentanyl and furanylfentanyl was Dr. Hail’s testimony.

Dr. Hail concluded that the heroin the defendant distributed had

to have been mixed with fentanyl and furanylfentanyl because

fentanyl is so strong that it would cause death within minutes

of its administration, whereas it “may take a little bit longer

to die from heroin because it’s not as potent.” Id. at 659. She

also concluded that death occurred quickly because (1) 6-MAM,

which is a metabolite of heroin, was still present in Haikova’s

blood at the time of the autopsy despite its relatively short

half-life and (2) no fentanyl metabolites were present in the

blood, suggesting that death occurred quickly before fentanyl

could be metabolized. Dr. Hail therefore found that Haikova must

have died quickly from the administration of heroin, fentanyl,

and furanylfentanyl together, despite the fact that she

acknowledged that someone could die from heroin alone.

     Dr. Hail’s conclusion that Haikova must have died within

minutes from her ingestion of fentanyl and furanylfentanyl was

                               23
contradicted by Dr. Georgievskaya, the medical examiner who

performed the autopsy and the Government’s expert forensic

pathologist, who estimated that Haikova’s time of death was

likely 24 hours, give or take 12 hours, from the time she was

found, and by Dr. Wecht, the defendant’s expert forensic

pathologist, who estimated that Haikova’s time of death was 24

to 36 hours before the time she was found.

     In addition, Dr. Hail based her finding that fentanyl

caused death rapidly in this case on the fact that 6-MAM was

still present in the blood and on the fact that she did not see

any metabolites of fentanyl, like norfentanyl, present in the

toxicology report. However, there was no quantity attached to

the amount of 6-MAM present in the toxicology report, and Dr.

Middleberg testified that many hours could go by before

laboratories could no longer detect 6-MAM. Further, Fonseca and

Dr. Middleberg testified that 4-ANPP is a metabolite of

fentanyl, and 4-ANPP was present in Haikova’s blood. While

fentanyl is an extremely powerful drug, Dr. Wecht testified that

based on the scientific literature, deaths from fentanyl usually

start at 3 ng/mL. The level of fentanyl in Haikova’s blood was

only 0.25 ng/mL, which Dr. Middleberg testified was too low to

even have any therapeutic effect. Dr. Hail provided no analysis

of the quantity of fentanyl and furanylfentanyl that Haikova

allegedly took with the heroin and how that translated into the

                               24
exceedingly small amounts reflected in the toxicology report.

This is particularly troubling because Haikova went to her

apartment with the defendant soon after being at a studio where

she consumed at least cocaine, and when she had ecstasy and

Xanax, which are also known to be mixed with fentanyl, in her

system.

      While the Court must credit the jury’s choice of competing

inferences that can be drawn from the evidence, the Court should

avoid viewing the pieces of evidence in isolation. Taking all of

the evidence in the light most favorable to the Government and

drawing all reasonable inferences in its favor, no reasonable

jury could have believed that Dr. Hail’s testimony established

beyond a reasonable doubt that the defendant distributed

fentanyl and furanylfentanyl on December 5, 2017. 10 There was no

direct evidence that the defendant distributed fentanyl or

furanylfentanyl on any occasion. Instead, the Government’s case

requires the inference that fentanyl and furanylfentanyl must

have been distributed with the heroin and administered together

to Haikova in the early afternoon of December 5, 2017; this

inference is supported only by limited circumstantial evidence

that is insufficient to dispel the reasonable doubt of a

reasonable factfinder. As discussed above, the evidence


10The jury rejected Dr. Hail’s opinion that the combination of heroin,
fentanyl, and furanylfentanyl was the “but-for” cause of Haikova’s death. Tr.
at 1402.

                                     25
presented at trial showed that (a) the defendant had distributed

only heroin to Gable on February 14, 2018, after Gable requested

the same drugs as he received on December 5, 2017 at the studio

and (b) Dr. Hail’s conclusion that Haikova died in the early

afternoon of December 5, 2017 from fentanyl and furanylfentanyl

as well as heroin, is completely speculative, given evidence of

the forensic pathologists’ estimates of Haikova’s time of death,

the different opinions as to how long 6-MAM can be detected in

the blood, the presence of a fentanyl metabolite in Haikova’s

system, and the minimal amount of fentanyl and furanylfentanyl

in Haikova’s system compared to the amount present in other

fentanyl and furanylfentanyl-related deaths. The inferences made

by Dr. Hail – that death occurred quickly and was thus caused by

the fentanyls - was speculative and insufficient to support a

conviction beyond a reasonable doubt. The evidence, at best, is

equivocal as to when the fentanyl and furanylfentanyl entered

Haikova’s system and is therefore also equivocal that the

controlled substance that the defendant distributed was mixtures

and substances containing heroin, fentanyl, and furanylfentanyl.

Accordingly, the defendant’s motion for judgment of acquittal is

granted.

                               V.

     When a court grants a Rule 29 motion made concurrently with

a Rule 33 motion, “the court must also conditionally determine

                               26
whether any motion for a new trial should be granted if the

judgment of acquittal is later vacated or reversed . . . [and]

specify the reasons for that determination.” Fed. R. Crim. P.

29(d)(1); see United States v. Pauling, 256 F. Supp. 3d 329, 339

(S.D.N.Y. 2017), aff’d and remanded, 924 F.3d 649 (2d Cir.

2019).

     Rule 33 of the Federal Rules of Criminal Procedure provides

that the trial court may grant a defendant’s motion for a new

trial “if the interest of justice so requires.” Fed. R. Crim. P.

33(a). The standard for a motion pursuant to Rule 33 of the

Federal Rules of Criminal Procedure based on an alleged

insufficiency of the evidence is, like the standard for a motion

pursuant to Rule 29, an exacting one. A court will grant a new

trial only “in the most extraordinary circumstances.” United

States v. Locascio, 6 F.3d 924, 949 (2d Cir. 1993) (citing

United States v. Imran, 964 F.2d 1313, 1318 (2d Cir. 1992)). In

evaluating the sufficiency of the evidence for purposes of Rule

33, the Court “must examine the entire case, take into account

all facts and circumstances, and make an objective evaluation.”

United States v. Ferguson, 246 F.3d 129, 134 (2d Cir. 2001)

(internal citation omitted). There must be “a real concern that

an innocent person may have been convicted.” Id. While the Court

has “broader discretion to grant a new trial under Rule 33 than

to grant a motion for acquittal under Rule 29,” it must

                               27
nonetheless “exercise the Rule 33 authority sparingly and in the

most extraordinary circumstances.” Id. (internal citation and

quotation marks omitted); see also Sattar, 395 F. Supp. 2d at

83.

      Taking an objective evaluation of the evidence as outlined

above, the Government did not prove beyond a reasonable doubt

that the defendant distributed fentanyl and furanylfentanyl on

December 5, 2017. There was no direct evidence that the heroin

that the defendant provided Haikova was adulterated with

fentanyl and furanylfentanyl. Viewing the lack of support for

Dr. Hail’s testimony and the inconsistencies between Dr. Hail’s

testimony and the testimony of all the other experts and the

other evidence provided at trial, as detailed above, no

reasonable jury could find beyond a reasonable doubt that the

defendant distributed all three controlled substances on

December 5, 2017. Accordingly, the court conditionally grants

the defendant’s Rule 33 motion. In the event that the Court of

Appeals vacates or reverses the Court’s ruling on the Rule 29

motion, the defendant would be entitled to a new trial on Count

One. 11




11The portion of Count One that would be subject to a new trial is contained
in paragraphs 1 and 2 of the Superseding Indictment.

                                     28
                            CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. The defendant’s motion for

judgment of acquittal notwithstanding the jury verdict pursuant

to Rule 29 on Count One is granted. In the alternative, the

defendant’s motion for a new trial on Count One pursuant to Rule

33 is granted. The Clerk is directed to close all pending

motions.



SO ORDERED.


Dated:     New York, New York
           January 22, 2019          _____/s/ John G. Koeltl_______
                                            John G. Koeltl
                                      United States District Judge




                                29
